TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00452-CV



                                   Andrea R. Biller, Appellant

                                                 v.

 NNN Met Center 15 5, LLC; NNN Met Center 15 6, LLC; NNN Met Center 15 7, LLC;
NNN Met Center 15 8, LLC; NNN Met Center 15 10, LLC; NNN Met Center 15 11, LLC;
NNN Met Center 15 16, LLC; NNN Met Center 15 18, LLC; NNN Met Center 15 19, LLC;
NNN Met Center 15 21, LLC; NNN Met Center 15 22, LLC; NNN Met Center 15 23, LLC;
NNN Met Center 15 25, LLC; NNN Met Center 15 26, LLC; NNN Met Center 15 27, LLC;
NNN Met Center 15 28, LLC; NNN Met Center 15 29, LLC; NNN Met Center 15 30, LLC;
NNN Met Center 15 31, LLC; NNN Met Center 15 32, LLC; NNN Met Center 15 33, LLC;
NNN Met Center 15 35, LLC; NNN Met Center 15 36, LLC; NNN Met Center 15 38, LLC;
            NNN Met Center 15 39, LLC; NNN 1 & 2 Met Center TIC;
                   and Lexington Insurance Company, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
    NO. D-1-GN-12-001271, HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The parties have filed a joint status report in this abated appeal requesting that we

continue the abatement of this appeal pending continuing settlement negotiations. We abate the

appeal until June 4, 2014. All appellate deadlines will be tolled during the period of abatement. The

parties shall submit either a motion to reinstate or a joint status report concerning the status of

settlement negotiations no later than June 4, 2014.
                                            _____________________________________________

                                            J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Field

Abated

Filed: May 9, 2014




                                               2